

EXHIBIT 10.5
 
CERTIFICATE OF MERGER


MERGING


China Youth Media Merger Sub, Inc.
(a Delaware corporation)
(“China Youth”)


into


Midwest Energy Emissions Corp.
(a North Dakota corporation)
(“Midwest”)
(the surviving corporation)


The undersigned, for the purpose of effecting a merger of a Delaware corporation
with a North Dakota corporation pursuant to the laws of the State of North
Dakota, do hereby declare and certify the facts stated herein are true:


ARTICLE I
OUTLINE OF MERGER


1.01         China Youth was formed as a Delaware corporation on May 27, 2011.


1.02         Midwest was formed as a North Dakota corporation on December 17,
2008.


1.03         Surviving Corporation. The surviving corporation in this merger is
Midwest.
 
1.04         Approval of Stockholders.


A.           The approval of the Plan of Merger by the stockholders of China
Youth was obtained by unanimous written consent effective on June 21,
2011.  Holders of common shares representing a total of 100 votes, or 100% of
the securities entitled to vote, approved the Plan of Merger.


B.           The approval of the Plan of Merger by the stockholders of Midwest
was obtained by unanimous written consent effective on June 6, 2011.  Holders of
common shares representing a total of 10,000 votes, or 100% of the securities
entitled to vote, approved the Plan of Merger.


C.           The votes obtained were sufficient for approval of the Plan of
Merger by both entities.


 
1

--------------------------------------------------------------------------------

 
1.05         Approval of Directors.  That the Plan of Merger has been duly
adopted by the board of directors of both China Youth and Midwest.


1.06         Statement of Approval.  The Plan of Merger by China Youth has been
approved, adopted, certified, executed, and acknowledged by each of the
constituent corporations in accordance with Title 8, Section 252 of the Delaware
General Corporation Law and all actions required by the laws of the State of
Delaware.  The approval of the Plan of Merger by Midwest has been approved,
adopted, certified, executed, and acknowledged by each of the constituent
corporations in accordance with Section 10-19.1 of the North Dakota  Business
Corporation Act and all actions required by the laws of the State of North
Dakota.


1.07         Plan of Merger.  The entire Plan of Merger, duly executed, is on
file for examination or inspection at the registered office of the surviving
corporation at 34 Cedarbank Terrace, Halifax, Nova Scotia B3P 2T4, Canada, or,
in the alternative, a copy of said plan will be furnished upon request and
without cost to stockholders.


1.08         Service of Process.  The surviving corporation agrees that it may
be served with process in the State of Delaware in any proceeding for
enforcement of any obligation of the surviving corporation arising form this
merger, including any suit or other  proceeding to enforce the rights of any
stockholders as determined in appraisal proceedings pursuant to the provisions
of Section 262 of the Delaware General Corporation laws, and irrevocably
appoints the Secretary of State of Delaware as its agent to accept services of
process in any such suit or proceeding.  The Secretary of State shall mail any
such process to the surviving corporation at 34 Cedarbank Terrace, Halifax, Nova
Scotia B3P 2T4, Canada.


ARTICLE II
AMENDMENT TO ARTICLES OF INCORPORATION


2.01         Name of Corporation.  The name of the Corporation shall be:


MES, Inc.


2.02         This Corporation is authorized to issue one class of shares of
stock to be designated as “Common Stock.”  The total number of shares of Common
Stock which this Corporation is authorized to issue is Ten Thousand (10,000)
shares, par value $0.001.


ARTICLE III
EFFECTIVE DATE OF MERGER


The merger of the corporations as set out herein shall take effect at 11:59 PM
on June 23, 2011.


[remainder of page intentionally left blank; signature page to follow]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, we have hereunto set our hands this 21st day of June, 2011.


“China Youth”
 
“Midwest”
     
China Youth Media Merger Sub, Inc.,
 
Midwest Energy Emissions Corp.,
a Delaware corporation
 
a North Dakota corporation
           
/S/ Jay Rifkin 
 
/S/ Richard A. MacPherson 
By:           Jay Rifkin
 
By:           Richard A. MacPherson
Its:Chief Executive Officer
 
Its:           President
                 
ATTESTED:
 
ATTESTED:
           
/S/ Jay Rifkin 
 
/S/Arline Dalton                                           
By:           Jay Rifkin
 
By:           Arlene Dalton
Its:           Secretary
 
Its:           Secretary





 
3

--------------------------------------------------------------------------------

 
